Appellant, after first being convicted in the Jefferson county court of misdemeanors, upon a charge of setting up or carrying on a lottery (Code 1928, § 4247), was, after his appeal to that court, convicted in the circuit court of the same offense.
The appeal is on the record proper, without bill of exceptions. In such circumstances of course we do not consider written charges refused to appellant, nor the action of the court in overruling his motion to set aside the verdict of the jury and grant him a new trial.
The only question for our consideration appears to be that as to whether or not the trial court erred in overruling appellant's demurrers to the complaint filed against him by the solicitor. Loc. Acts Alabama 1919, pp. 121, 129, § 30; Code 1928, § 3843.
All that we need to say, it seems, is that the language of the said complaint follows the language of the statute denouncing the crime, and is in the form provided by law. The complaint was therefore not subject to demurrer. See Miles v. State, 94 Ala. 106, 11 So. 403; Holt v. State, 24 Ala. App. 181,132 So. 180; and Dutton v. State, 25 Ala. App. 472, 148 So. 876.
The judgment is affirmed.
Affirmed.